STATE OF LOUISIANA
COURT OF APPEAL, FIRST CIRCUIT

 

VEDA RACHELLE GUYLLETTE, WIFE NO. 2022 CW 0196
OF/AND WILLIAM W. JENKINS

VERSUS

AMERICAN TELEPHONE & TELEGRAPH JUNE 21, 2022
(AT&T)

In Re: Bellsouth Telecommunications, LLC D/B/A AT&T

Louisiana, applying for supervisory writs, 22nd
Judicial District Court, Parish of St. Tammany, No.
2011-17077.

 

BEFORE: WHIPPLE, C.J., GUIDRY AND WOLFE, JJ.

WRIT GRANTED. An action is abandoned when the parties fail
to take any step in its prosecution or defense in the district
court for a period of three years. La. Code Civ. P. art.
561 (A) (1). Abandonment is self-executing; it occurs
automatically with the passing of three years without a step
being taken by either party. See La. Code Civ. P. art. 561(A) (1)
and (3).

The evidence presented is insufficient to prove = an
interruption of the abandonment period occurred after August 26,
2015, when plaintiffs/respondents, Veda Rachelle Guyllette, wife
of/fand William W. Jenkins, responded to discovery requests
propounded by defendant/relator, BellSouth Telecommunications,
LLC d/b/a AT&T Louisiana. Thereafter, BellSouth filed its Motion
to Dismiss for Abandonment on February 15, 2019, with the
district court granting BellSouth’s motion and dismissing
plaintiffs’ claims against it as abandoned on March 7, 2019.
Moreover, there is insufficient evidence to establish that the
May 10, 2018 discovery requests, allegedly propounded by
plaintiffs to BellSouth, constitute a step in the prosecution or
defense of the instant litigation, as plaintiffs’ counsel offers
uncorroborated statements that the discovery requests were, in
fact, mailed to BellSouth on May 10, 2018. See Bridges v. Baton
Rouge Police Department, 2017-0710 (La. App. lst Cir. 5/17/11),
250 So.3d 990 & Dunn v. City of Kenner, 2009-1108 (La. 9/18/09),
17 So.3d 400.

Accordingly, the district court’s September 30, 2021
judgment, which granted plaintiffs’ Motion to Set Aside
Dismissal for Abandonment and vacated the earlier March 7, 2019
judgment dismissing the instant matter as abandoned, is
reversed. As such, the district court’s March 7, 2019 Order of
Dismissal remains in effect.

VGW
JMG
EW

COURT OF APPEAL, FIRST CIRCUIT

A.Snl

DEPUTY CLERK OF COURT
FOR THE COURT